Filed 1/29/21 P. v. Stewart CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




THE PEOPLE,                                                                                  C090043

                   Plaintiff and Respondent,                                    (Super. Ct. No. NCR52974)

         v.

DARRYL LEROY STEWART, JR.,

                   Defendant and Appellant.




         In 2001, defendant Darryl Leroy Stewart, Jr., pled no contest to second degree
murder. In 2018, he filed a petition seeking resentencing under Penal Code section
1170.95,1 which was enacted as part of Senate Bill No. 1437 (2017-2018 Reg. Sess.)
(Stats. 2018, ch. 1015, § 4; Senate Bill No. 1437) and took effect January 1, 2019. The
trial court denied defendant’s petition on the basis that Senate Bill No. 1437




1   Undesignated statutory references are to the Penal Code.

                                                             1
unconstitutionally amends two initiative measures: Proposition 7 (Prop. 7, as approved
by voters, Gen. Elec. (Nov. 7, 1978)) and Proposition 115 (Prop. 115, as approved by
voters, Primary Elec. (June 5, 1990)). On appeal, defendant argues the trial court erred in
declining to reach the merits of his petition and determining that Senate Bill No. 1437 is
unconstitutional.2
       Consistent with our recent decisions, and the unanimous conclusion of other
appellate courts that have addressed the issue, we conclude Senate Bill No. 1437 is not an
invalid amendment of either Proposition 7 or Proposition 115. We see no reason to
revisit the reasoning of these decisions. Accordingly, we reverse the trial court’s order.
                                   I. BACKGROUND
       In 2001, defendant pled no contest to second degree murder.3 We dismissed
defendant’s appeal for a lack of certificate of probable cause. (People v. Stewart (Feb.
18, 2003, C038731) [nonpub. opn.].)
       In 2018, defendant filed a form petition for resentencing under section 1170.95.
Defendant checked boxes indicating: (1) a complaint, information, or indictment was
filed against him that allowed the prosecution to proceed under a theory of felony murder
or murder under the natural and probable consequences doctrine; (2) he pled guilty or no
contest to first or second degree murder under the felony murder rule or natural and
probable consequences doctrine; and (3) he could not now be convicted of first or second
degree murder because of the recent changes to sections 188 and 189.
       The District Attorney opposed the petition. The trial court directed the parties to
file briefs regarding the statute’s constitutionality. The District Attorney argued Senate



2 The Attorney General stipulated to the Tehama County District Attorney’s substitution
as sole counsel for Plaintiff and Respondent.
3 The substantive facts underlying defendant’s conviction are not relevant to the issues
raised on appeal, and are therefore, not recounted here.

                                             2
Bill No. 1437 unconstitutionally amended Proposition 7 and Proposition 115 and violated
the separation of powers doctrine and the Victims’ Bill of Rights Act of 2008, also
known as Marsy’s Law (Prop. 9, as approved by voters, Gen. Elec. (Nov. 4, 2008)).4
Defendant, through appointed counsel, filed a response. The trial court heard argument
and concluded Senate Bill No. 1437 was unconstitutional, in that it improperly amended
Propositions 7 and 115, and “perhaps also . . . Marsy’s law.” Accordingly, without
reaching the merits, the trial court denied the petition.
                                     II. DISCUSSION
        We addressed the same issue in People v. Superior Court (Ferraro) (2020)
51 Cal.App.5th 896 and People v. Lombardo (2020) 54 Cal.App.5th 553 and concluded
Senate Bill No. 1437 is not an invalid amendment of either Proposition 7 or Proposition
115. We see no reason to revisit our conclusion, which is also the unanimous conclusion
of the appellate courts in other districts that have addressed the issue. (See, e.g., People
v. Bucio (2020) 48 Cal.App.5th 300; People v. Cruz (2020) 46 Cal.App.5th 740; People
v. Solis (2020) 46 Cal.App.5th 762; People v. Lamoureux (2019) 42 Cal.App.5th 241;
People v. Superior Court (Gooden) (2019) 42 Cal.App.5th 270.)
        Consistent with these decisions, and for the reasons expressed therein, we will
reverse the trial court’s order and remand the case for further proceedings.




4   On appeal, the District Attorney briefs only arguments as to Propositions 7 and 115.

                                               3
                                  III. DISPOSITION
      The trial court’s order denying defendant’s Penal Code section 1170.95 petition is
reversed. The matter is remanded for further proceedings on the merits of the petition.


                                                        /S/

                                                RENNER, J.



      We concur:


      /S/

      BLEASE, Acting P. J.


      /S/

      KRAUSE, J.




                                            4